                                                                                         FILED
                                                                                2020 Feb-12 AM 11:58
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


DEMITRIUS WAYNE           )
ALEXANDER,                )
                          )
        Plaintiff,        )                   Civil Action Number
                          )                   2:20-cv-00127-AKK-SGC
vs.                       )
                          )
JEFFERSON COUNTY JAIL     )
SHIFT COMMANDER JOHN DOE, )
et al.,                   )
        Defendants.       )


                          MEMORANDUM OPINION

      Demitrius Wayne Alexander, who is currently incarcerated at the Stanton

Correctional Facility in Elmore, Alabama, commenced this action under 42 U.S.C.

§ 1983 against an unknown shift commander and cubicle officer at the Jefferson

County Jail in Birmingham, Alabama. Doc. 1. The Prison Litigation Reform Act,

as partially codified at 28 U.S.C. § 1915A, requires this court to screen complaints

filed by prisoners against government officers or employees. The court must

dismiss the complaint, or any portion thereof, if the court finds the complaint is

frivolous, malicious, or fails to state a claim upon which relief may be granted. 28

U.S.C. § 1915A(b)(1).
      Alexander’s § 1983 claims arise from an incident that occurred on March 1,

2014. Alexander alleges that an unknown cubicle operator called him “out of

cellblock to the cube” and “asked [Alexander] ‘who’s Auntie did you kill?’” Doc.

1 at 3-4. Alexander “replied that [he] never killed anyone,” and the operator sent

Alexander back to his cell. Id. at 4. When Alexander returned to his cell, “the

victim’s in [his] case nephew along with [his] cellmate locked the cell door and

viciously assaulted [him].”    Id.   Alexander seeks compensatory and punitive

damages for his relief.

      Because there is no federal statute of limitations for actions brought under

42 U.S.C. § 1983, the statute of limitations for § 1983 actions is determined by the

state’s general statute of limitations for personal injury actions. Owens v. Okure,

488 U.S. 235, 240-41 (1989). Thus, Alabama’s two-year statute of limitations

applies to Alexander’s claims. See Ala. Code § 6-2-38(l); Holt v. Valls, 395 F.

App’x 604, 606 (11th Cir. 2010). Alexander’s § 1983 claims in this action are

based on events that occurred more than two years ago and, therefore, are time-

barred. See doc. 1 at 3-4. Accordingly, Alexander’s complaint fails to state a

claim upon which relief may be granted, and this case is due to be dismissed

pursuant to 28 U.S. C. § 1915A(b)(1). A separate final judgment will be entered.




                                         2
DONE the 12th day of February, 2020.


                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE




                               3
